IN T H E C O U R T O F A P P E A L S O F T E N N E S S E E
                                                    A T J A C K S O N


W IL L IE P E R R Y ,                                             )


                                                                                                                          FL E
                                                                                                                           I D
                                                                  )
                      P la in tif f /A p p e lla n t,             )    L a u d e r d a le C ir c u it N o . 5 0 3 3
                                                                  )
V S .                                                             )    A p p e a l N o . 0 2 A 0 1 -9 8 1 2 -C V -0 0 3 6 9
                                                                  )                                                       M a y 5 , 1 9 9 9
R O B E R T C O N L E Y , e t a l,                                )
                                                                  )                                                      C e c il C r o w s o n , J r .
                      D e f e n d a n ts /A p p e lle e s .       )                                                    A p p e lla te C o u r t C le r k


               A P P E A L F R O M     T H E C IR C U IT C O U R T O F L A U D E R D A L E C O U N T Y
                                             A T R IP L E Y , T E N N E S S E E
                              T H E H O N O R A B L E JO S E P H H . W A L K E R , J U D G E




W IL L IE P E R R Y , p r o s e
H e n n in g , T e n n e s s e e


P    A U L G . S U M M E R S
A   tto r n e y G e n e r a l a n d R e p o rte r
M     IC H A E L E . M O O R E
S   o lic ito r G e n e r a l
S    O H N IA W . H O N G
A   s s is ta n t A tto r n e y G e n e r a l
N    a s h v ille , T e n n e s s e e
A   tto r n e y s f o r A p p e lle e s




A F F IR M E D IN P A R T , R E V E R S E D IN P A R T ,
A N D R E M A N D E D




                                                                                                    A L A N E . H IG H E R S , J .



C O N C U R :

D A V ID R . F A R M E R , J .

H O L L Y K IR B Y L IL L A R D , J .
         W illie P e r r y (“ P e r r y ” o r “ A p p e lla n t ” ) a p p e a ls th e ju d g m e n t o f t h e t r ia l c o u rt g r a n t in g
s u m m a r y ju d g m e n t t o A p p e l le e s R o b e r t C o n le y , e t a l . ( “ A p p e l le e s ” ) .



                                                  I. F a c tu a l a n d P r o c e d u r a l H is to r y



            P e r r y is      a n    in m a t e     la w f u lly    in   th e       c u s to d y   o f th e     T e n n e s s e e      D e p a r tm e n t o f

C o rr e c tio n (T D O C ).             A t t h e t i m e o f t h e e v e n t s g iv in g r i s e t o t h i s la w s u it , P e r r y w a s

in c a rc e ra t e d a t W e s t T e n n e s s e e H ig h S e c u r it y F a c i lit y ( W T H S F ) in H e n n in g , T e n n e s s e e .

T h is c a s e i n v o lv e s P e r r y ’s a ll e g a t i o n s t h a t c e r t a i n W T H S F e m p l o y e e s , n a m e l y R o b e r t

C o n le y , T o n y P a r k e r, B e r n a r d B e n n e tt, C h a r le s P ip h u s , R o b e r t H e n r y , S c o tt W ils o n , V ic k ie

K i r b y a n d K e n n e t h B o y d , u n l a w f u l l y c o n v e r t e d , d e t a i n e d , a n d d a m a g e d P e r r y ’s 1 3 in c h

c o lo r t e l e v is io n s e t .



            P e r r y w a s i s s u e d t w o d i s c i p l i n a r y in f r a c t i o n s in A u g u s t o f 1 9 9 7 . P e r r y w a s m o v e d

t o U n it 2 o n s e g re g a tio n p e n d in g th e d is c ip lin a r y h e a rin g . A W T H S F d is c ip lin a r y b o a rd

c o n d u c t e d a h e a r i n g a n d f o u n d P e r r y g u il t y a s c h a r g e d o n A u g u s t 1 9 , 1 9 9 7 . P e r r y ’ s

p u n i s h m e n t w a s t h i r t y d a y s p u n it i v e s e g r e g a t i o n f o r e a c h c h a r g e . P e r r y w a s a ls o p la c e d

o n a d m in i s t r a t iv e s e g r e g a t io n d u e t o h is d i s c ip l in a r y f in d in g s . P e r r y ’s s e g r e g a t io n w a s t o

e n d o n O c to b e r 1 8 , 1 9 9 7 .



            S i n c e in m a t e s a r e n o t p e r m i t t e d t o h a v e t e l e v is io n s w h i l e t h e y a r e i n s e g r e g a t i o n ,

I n m a t e R e l a t i o n s C o o r d i n a t o r , K e n n e t h B o y d ( “ B o y d ” ) , t o o k a w a y P e r r y ’s t e l e v is io n f r o m

h im   a n d p l a c e d it i n t h e s t o r a g e r o o m f o r U n i t 2 . P e r r y w a s n o t g i v e n a P e r s o n a l P r o p e r t y

S t o r a g e F o r m . O n A u g u s t 2 5 , 1 9 9 7 , P e r r y w a s m o v e d to U n it 6 t o s e r v e th e r e m a in d e r o f

h i s s e g r e g a t i o n t i m e . P e r r y a ll e g e s t h a t B o y d r e f u s e d t o s e n d h is t e l e v is io n t o U n i t 6 w i t h

P e r r y t o b e s to r e d in U n it 6 's s t o r a g e r o o m . P e r r y c la i m s t h a t a t t h i s t im e B o y d to ld P e r r y

h e c o u ld f o r g e t a b o u t g e ttin g h is te le v is io n b a c k .



            P e r r y w a s ta k e n o f f p u n it iv e s e g r e g a t io n in m id - O c to b e r a n d h e r e q u e s te d t h e r e t u r n

o f h i s t e l e v is io n s e t . C o r r e c t i o n C o r p o r a l , V i c k i e K i r b y ( “ K i r b y ” ) , s e a r c h e d t h e U n i t 2 s t o r a g e

r o o m a n d w a s n o t a b l e t o l o c a t e t h e t e l e v is io n . P e r r y s u b m i t t e d s e v e r a l r e q u e s t s b y i n m a t e



                                                                                2
re q u e s t fo rm     t o th e u n it m a n a g e m e n t t e a m             a n d a le t t e r t o t h e w a r d e n c o n c e rn in g th e

w h e r e a b o u t s o f h i s t e l e v is io n s e t a n d t h e r e p r i s a l P e r r y w a s r e c e iv in g a s a r e s u lt o f a

l a w s u it h e h a d p r e v io u s ly f i l e d . A l l r e q u e s t s b y P e r r y w e n t u n a n s w e r e d .



            P e r r y a s s e r ts th a t o n O c to b e r 2 5 , 1 9 9 7 , In m a te R e la tio n s C o o r d in a to r , S c o tt W ils o n

a n d C o r r e c t i o n a l C o u n s e l, B e r n a r d B e n n e t t , c a m e t o h i s c e l l d o o r a n d t o l d P e r r y t o s t o p

tu r n in g in in m a t e I n f o r m a t io n R e q u e s ts t o t h e U n it T e a m             a s k in g th e w h e r e a b o u ts o f h is

t e l e v i s i o n , b e c a u s e t h e t e l e v is io n w a s n o t g o i n g t o b e r e t u r n e d s in c e it n o w b e l o n g e d t o

W T H S F e m p l o y e e s . P e r r y a ls o a s s e r t s t h a t B o y d in f o r m e d h i m             t h a t h i s t e l e v is io n w o u l d

n o t b e g i v e n b a c k t o h i m b e c a u s e h e d i d n o t n e e d i t a n d f o r P e r r y t o “ b u y a n o t h e r t e l e v is io n

b e c a u s e W T H S F h a s i t n o w . ” O n N o v e m b e r 2 0 , 1 9 9 7 , P e r r y f i l e d s u it f o r t h e r e t u r n o f h i s

t e l e v i s i o n s e t a n d / o r d a m a g e s f o r t h e w r o n g f u l c o n v e r s io n a n d d e t e n t i o n o f h i s t e l e v is io n

s e t.



            W h ile P e r r y w a s i n s e g r e g a t io n , h i s t e l e v i s io n s e t w a s s o m e h o w a c q u i r e d b y a n o t h e r

i n m a t e , H a r v e y A l e x a n d e r . O n O c t o b e r 6 , 1 9 9 7 , W T H S F o f f i c ia l s c o n f i s c a t e d a t e l e v is io n

fro m    in m a t e A le x a n d e r w h o w a s s u b s e q u e n tly tr a n s fe r r e d t o B r u s h y M o u n t a in S t a t e

P e n i t e n t i a r y i n P e t r o s , T e n n e s s e e . T h e i d e n t i f ic a t i o n m a r k s o n t h e t e l e v is io n h a d b e e n

a l t e r e d a n d K i r b y c o u l d n o t i d e n t i f y t h e o w n e r o f t h e t e l e v is io n a t t h a t t i m e . W h e n P e r r y

r e q u e s t e d t h e r e t u r n o f h i s t e l e v is io n i n m i d - O c t o b e r , 1 9 9 7 , K i r b y s e a r c h e d t h e U n i t 2

s to r a g e r o o m    a n d c o u ld n o t l o c a t e t h e t e l e v is io n .



            A t s o m e la t e r d a t e , K ir b y w a s in f o r m e d b y a n In m a t e R e la t io n s C o o r d in a t o r t h a t

i n m a t e A l e x a n d e r m a y h a v e p o s s e s s e d P e r r y ’s t e l e v is io n . K i r b y c a l l e d B r u s h y M o u n t a i n

S t a t e P e n it e n t ia r y ( B M S P ) a n d in v e s t ig a t e d a s to w h e t h e r A le x a n d e r h a d t a k e n th e

t e l e v i s i o n t o t h a t in s t it u t io n . K i r b y le a r n e d t h a t A l e x a n d e r d i d n o t h a v e t h e t e l e v is io n a t

B M S P .



            O n D e c e m b e r 4 , 1 9 9 7 , a f t e r P e r r y in i t ia t e d t h i s a c t io n in C i r c u i t C o u r t , K i r b y

s e a rc h e d th e p ro p e rty ro o m          a n d l o o k e d t h r o u g h a s h e l f w i t h t e l e v is io n s t h a t w e r e t o b e



                                                                           3
s e n t to c h a rity . O n th e b o tto m             o f o n e t e l e v is io n s e t , K i r b y m a d e o u t P e r r y ’s in i t i a l s a n d

T D O C n u m b e r . T h e t e l e v is io n w a s t h e o n e c o n f i s c a t e d f r o m          in m a te A le x a n d e r b e f o r e h e

w a s t r a n s f e r r e d t o B M S P . T h e t e l e v is io n w a s r e t u r n e d t o P e r r y t h a t s a m e d a y .



            U p o n r e c e i v in g t h e t e l e v i s io n o n D e c e m b e r 4 , 1 9 9 7 , P e r r y in s p e c t e d it a n d f o u n d

t h a t i t h a d b e e n c r a c k e d i n s e v e r a l p l a c e s , t h e s p e a k e r o n t h e t e l e v is io n w a s b r o k e n a n d

P e r r y ’s T D O C      n u m b e r h a d b e e n t a k e n o f f o f i t . P e r r y a s s e r t s t h a t t h e t e l e v is io n w a s in

g o o d c o n d itio n w ith n o t h in g b r o k e n o r s c r a t c h e d w h e n it w a s c o n f is c a t e d b y B o y d a t th e

b e g in n in g o f h i s s e g r e g a t io n t im e . P e r r y im m e d ia t e l y f ile d a n e m e r g e n c y r e q u e s t f o r m            to

h a v e a p r i s o n e m p l o y e e t a k e b a c k t h e t e l e v is io n b e c a u s e o f t h e d a m a g e d o n e t o i t . T h e

t e l e v i s i o n w a s p ic k e d u p t h a t d a y . P e r r y s e n t a r e q u e s t t o K i r b y e x p l a i n i n g t h a t h e w a n t e d

h e r t o h o l d t h e t e l e v is io n u n t i l i t w a s f o r m a l l y a c k n o w l e d g e d t h a t t h e d a m a g e w a s d o n e t o

t h e t e l e v is io n w h i l e o u t o f P e r r y ’s c o n t r o l .



            O n D e c e m b e r 4 , 1 9 9 7 , P e r r y file d a g r ie v a n c e c o n c e r n in g th e d a m a g e d o n e to th e

t e l e v i s i o n w h i l e i n t h e s a f e k e e p in g o f t h e p r i s o n . O n D e c e m b e r 1 8 , 1 9 9 7 , P e r r y s e n t a

re q u e s t fo rm     t o K i r b y in f o r m i n g h e r t h a t h i s g r i e v a n c e h a d b e e n r e s o lv e d a n d r e q u e s t i n g

t h e r e t u r n o f h i s t e l e v is io n . P e r r y r e c e iv e d n o r e s p o n s e . O n D e c e m b e r 2 2 , 1 9 9 7 , P e r r y s e n t

a r e q u e s t t o t h e W a r d e n w h o f o r w a r d e d i t t o K i r b y . K i r b y s t a t e d t h a t t h e t e l e v is io n w a s

p l a c e d w i t h h e r b y P e r r y a n d it w a s b e in g h e l d i n t h e p r o p e r t y r o o m              u n t i l t h e l a w s u it i s

s e tt le d . P e r r y a lle g e s t h a t h e w a s t o l d b y K ir b y , B o y d , W a r d e n R o b e r t C o n le y , a n d U n it

M a n a g e r R o b e r t H e n r y th a t if h e w o u ld d r o p t h e la w s u i t , h e w o u ld g e t h i s t e l e v i s io n b a c k

b u t i f t h e l a w s u it w a s n o t d r o p p e d , h e w o u l d n e v e r s e e h is t e l e v is io n a g a i n .



            P e r r y c o n te n d s th a t h e w a s to ld b y K ir b y th a t B o y d w a s th e p e r s o n w h o s c r a t c h e d

P e r r y ’ s n a m e a n d T D O C n u m b e r o f f o f P e r r y ’s t e l e v is io n s e t a n d t h a t B o y d w a s t h e p e r s o n

w h o c r a c k e d t h e t e l e v is io n a n d g a v e i t a w a y t o a n o t h e r i n m a t e f o r h i s o w n p e r s o n a l u s e .

P e r r y c o n te n d s th a t o n D e c e m b e r 2 2 , 1 9 9 7 , B o y d in f o r m e d h im                th a t th e p ro p e rty ro o m

p e r s o n n e l d a m a g e d t h e t e l e v is io n a n d t o o k P e r r y ’s T D O C n u m b e r o f f o f i t a n d t h a t P e r r y

w o u l d n o t r e c e iv e h is t e l e v is io n b a c k b e c a u s e h e f i l e d t h i s la w s u it .



                                                                           4
            O n J a n u a ry 2 6 , 1 9 9 8 , P e r r y file d a n a m e n d e d c o m p la in t f o r th e d a m a g e d o n e to h is

t e l e v i s i o n w h i l e i n t h e p r i s o n ’s s a f e k e e p in g , a n d a d v a n c e d c la i m s o f r e t a l i a t i o n                    a n d

e x t o r t i o n b y p r i s o n o f f i c ia l s . O n F e b r u a r y 9 , 1 9 9 8 , P e r r y ’s t e l e v is io n s e t w a s r e t u r n e d t o

h im .



            O n A p r il 2 9 , 1 9 9 8 , A p p e lle e s m o v e d fo r s u m m a r y ju d g m e n t t o g e t h e r w it h a f f id a v it s

a n d a s ta t e m e n t o f m a t e r ia l a n d u n d is p u t e d f a c ts . T h e t r ia l c o u rt a d o p t e d t h e s ta t e m e n t

o f m a t e r ia l a n d u n d is p u te d f a c ts a n d th e le g a l a n a ly s is s e t f o r t h in t h e m e m o r a n d u m                              in

s u p p o r t o f t h e m o t i o n f o r s u m m a r y ju d g m e n t a n d g r a n t e d s u m m a r y j u d g m e n t t o A p p e l l e e s

o n S e p te m b e r 2 1 , 1 9 9 8 . T h is a p p e a l b y P e r r y fo llo w e d .



                                                           II. S ta n d a r d o f R e v ie w



            A c c o r d in g t o R u l e 5 6 . 0 3 , s u m m a r y ju d g m e n t is t o b e g r a n t e d if t h e " p l e a d i n g s ,

d e p o s it i o n s , a n s w e r s t o i n t e r r o g a t o r i e s , a n d a d m i s s i o n s o n f i l e , t o g e t h e r w i t h t h e a f f i d a v it s ,

i f a n y , s h o w t h a t t h e r e i s n o g e n u i n e i s s u e a s t o a n y m a t e r i a l f a c t a n d t h a t t h e m o v in g p a r t y

is e n tit le d to a ju d g m e n t a s a m a t t e r o f la w . "



            I n r u l i n g o n a m o t i o n f o r s u m m a r y ju d g m e n t , t h e t r i a l c o u r t a n d t h e C o u r t o f A p p e a l s

m u s t c o n s id e r t h e m a t t e r in t h e s a m e m a n n e r a s a m o t io n f o r a d ir e c te d v e rd ic t m a d e a t

t h e c lo s e o f t h e p l a i n t i f f ’ s p r o o f , i . e . , a l l t h e e v id e n c e m u s t b e v i e w e d i n t h e l i g h t m o s t

f a v o r a b l e t o t h e o p p o n e n t . I t i s o n ly w h e n t h e r e i s n o d is p u t e d i s s u e o f m a t e r i a l f a c t t h a t

a s u m m a r y ju d g m e n t s h o u ld b e g r a n t e d b y t h e t r i a l c o u r t a n d s u s t a i n e d b y t h e C o u r t o f

A p p e a ls . G r a v e s v . A n c h o r W ir e C o r p . o f T e n n e s s e e , 6 9 2 S .W .2 d 4 2 0 ( T e n n . A p p . 1 9 8 5 ) ;

B e n n e tt v . M id - S o u th T e r m in a ls C o r p ., 6 6 0 S .W .2 d 7 9 9 ( T e n n . A p p . 1 9 8 3 ) .



            W h e n t h e p a r t y s e e k in g s u m m a r y ju d g m e n t m a k e s a p r o p e r ly s u p p o r t e d m o t io n , t h e

b u r d e n t h e n s h if t s t o t h e n o n m o v in g p a r t y t o s e t f o r t h s p e c i f i c f a c t s , n o t l e g a l c o n c l u s i o n s ,

b y u s in g a f f i d a v it s o r t h e d i s c o v e r y m a t e r i a l s li s t e d i n R u l e 5 6 . 0 3 , e s t a b l i s h in g t h a t t h e r e



                                                                                5
a r e i n d e e d d i s p u t e d , m a t e r i a l f a c t s c r e a t i n g a g e n u in e i s s u e t h a t n e e d s t o b e r e s o lv e d b y

th e tr ie r o f f a c t a n d th a t a tr ia l is th e r e f o r e n e c e s s a ry . B y r d v . H a l l, 8 4 7 S .W .2 d 2 0 8 , 2 1 5

(T e n n . 1 9 9 3 ).



               I n a p p e a ls f r o m              g r a n t s o f s u m m a r y ju d g m e n t , t h e C o u r t o f A p p e a l s m u s t d e c id e

w h e t h e r t h e c o u r t b e lo w c o r r e c tly a p p lie d R u le 5 6 . 0 3 a n d i n s o d o in g , t h e C o u r t m u s t m a k e

a n     e n tir e ly        fr e s h       d e te r m in a t io n                 b e c a u se            o n ly     q u e s tio n s        o f la w         a re      p re s e n te d ; n o

p r e s u m p t i o n o f c o r r e c t n e s s a c c o m p a n i e s t h e t r i a l c o u r t ’ s d e c i s io n . H i l l v . C h a t t a n o o g a , 5 3 3

S .W .2 d 3 1 1 (T e n n .A p p . 1 9 7 5 ).



                                                        III. P r o p r ie ty o f S u m m a ry J u d g m e n t



               P e r r y s e e k s d a m a g e s f o r t h e i n j u r i e s t o h i s p e r s o n a l p r o p e r t y a n d f o r t h e c o n v e r s io n

a n d /o r w r o n g fu l d e te n tio n o f h is p ro p e r t y .1 In A p p e lle e s ’ m e m o r a n d u m                                                              in s u p p o rt o f

s u m m a r y j u d g m e n t , A p p e l l e e s a r g u e t h a t 1 ) P e r r y f a i l e d t o s t a t e a c la i m                                                             f o r E ig h th

A m e n d m e n t v io l a t i o n s ; 2 ) P e r r y                               fa ile d      to       s ta t e   a    c la i m      f o r e x t o r t i o n , c o n v e r s io n , o r

r e t a l i a t i o n ; a n d 3 ) D e f e n d a n t s a r e a b s o lu t e l y im m u n e f r o m                                        lia b ilit y fo r a c ts o r o m is s io n s

w ith in th e s c o p e o f th e ir o f f ic e o r e m p lo y m e n t. T h e t r ia l c o u r t a d o p te d th e A p p e lle e s ’

r e a s o n in g i n i t s o r d e r g r a n t i n g s u m m a r y ju d g m e n t .



               W e a g r e e w i t h t h e t r i a l c o u r t t h a t s u m m a r y ju d g m e n t w a s p r o p e r a s t o a n y E i g h t h

A m e n d m e n t c la i m s a d v a n c e d b y P e r r y , a l t h o u g h i t i s n o t c le a r f r o m P e r r y ’s c o m p l a i n t t h a t

s u c h c o n s t i t u t i o n a l c la i m s w e r e a d v a n c e d . W e w o u l d a l s o a g r e e t h a t s u m m a r y ju d g m e n t

w a s p r o p e r t o t h e e x te n t t h a t P e r r y s o u g h t t o r e c o v e r f o r h is “ e x to r t io n ” a n d “ r e t a lia t io n ”

c la im s . W e k n o w o f n o s ta t u t o r y o r c o m m o n la w a u t h o r it y -- e x c e p t in s ta t e s w h e r e s ta t u t e s

p r o v id e f o r c iv il p e n a l t i e s f o r t h e c r i m e o f e x t o r t i o n - - w h i c h w o u l d a l l o w P e r r y t o r e c o v e r

d a m a g e s f o r “ e x t o r tio n ” o r “ r e t a lia t io n ” u n d e r th e s e f a c t s .


               1
                 I n P e r r y ’s A m e n d e d C o m             p la in t,       P e r r y a tt e m p t s to b r in g t h is a c tio n o n h is o w n b e h a l f              a n d o n b e h a lf
o f “ o t h e r s im i l a r l y s i t u a t e d . ” I n A p p     e l le e s     ’ m e m o r a n d u m i n s u p p o r t o f s u m m a r y ju d g m e n t , A p                p e l le e s a rg u e
t h a t P e r r y la c k e d s t a n d i n g t o s u e               o n b e     h a lf o f o th e r in m a te s s im ila r ly s itu a te d . T h e t r ia l c o u              rt a d o p te d th e
r e a s o n in g f o u n d i n A p p e l l e e s ’ m e m              o ra n d      u m i n g r a n t i n g s u m m a r y ju d g m e n t . W h i l e P e r r y d o e s             n o t a p p e a r to
a p p e a l th is r u lin g o f th e tr ia l c o u rt ,             f o r c la    r if ic a tio n o f is s u e s o n r e m a n d , w e h o ld t h a t t o t h e t r ia            l c o u rt d id n o t
e r r in g r a n tin g A p p e l le e s ’ m o tio n fo           r s u m m           a r y ju d g m e n t o n t h e i s s u e o f s t a n d i n g t o a s s e r t t h i r d p     a r t y in t e r e s t s .

                                                                                                      6
            C o n s tr u in g     P e r r y ’s   p ro    s e   c o m p la in t b r o a d ly , P e r r y         a ll e g e s    a   c la im     fo r th e

c o n v e r s io n a n d / o r w r o n g f u l d e t e n t i o n o f h i s p r o p e r t y a n d f o r t h e i n j u r i e s t o h i s p r o p e r t y .

T h e s e c la i m s a r e r e c o g n iz a b le u n d e r T e n n e s s e e la w . S e e T e n n . C o d e A n n . § 2 8 - 3 - 1 0 5

( A c t i o n s f o r in ju r ie s to p e r s o n a l o r r e a l p r o p e r t y s h a ll b e c o m m e n c e d w i t h in th r e e ( 3 ) y e a rs

f r o m th e a c c r u in g o f th e c a u s e o f a c tio n ) ; S e e a ls o B e a t y v . M c G r a w 1 9 9 8 W L 8 5 5 5 1 6 , * 7

( T e n n . A p p . 1 9 9 8 ) ( d a m a g e s fo r t h e w r o n g f u l d e te n t io n o f p r o p e r t y m a y b e m e a s u re d e it h e r

b y t h e f a i r m a r k e t r e n t a l v a lu e o f t h e p r o p e r t y f o r t h e p e r i o d o f d e t e n t i o n , o r b y t h e n e t p r o f i t

lo s t d u r in g th e d e te n tio n p e r io d ) .



            A p p e l l e e s a r g u e t h a t P e r r y f a i l e d t o s t a t e a c la i m       f o r c o n v e r s io n a s t h e t e l e v is io n

w a s n o t a p p r o p r ia t e d f o r A p p e lle e s ’ o w n u s e a n d b e n e fit . H o w e v e r , a c o n v e r s io n , i n t h e

s e n s e o f t h e l a w o f t r o v e r , c o n s i s t s e it h e r i n t h e a p p r o p r i a t i o n o f t h e p r o p e r t y o f a n o t h e r ,

o r i n i t s d e s t r u c t i o n , o r i n e x e r c is in g d o m i n i o n o v e r i t i n d e f i a n c e o f t h e o w n e r ’ s r i g h t , o r i n

w ith h o ld in g p o s s e s s io n f r o m h im u n d e r a n a d v e rs e c la im to title . A .J . R o a c h & C o . v . T u r k ,

5 6 T e n n . 7 0 8 , 7 1 5 - 1 6 ( 1 8 7 2 ) . A c o n v e r s io n d o e s n o t d e p e n d o n t h e m a n u a l t a k in g o f t h e

t h in g in q u e s tio n a n d it is n o t n e c e s s a r y th a t it b e s h o w n t h a t d e f e n d a n t h a s a p p lie d it t o

h i s o w n u s e . T h e t e s t i s w h e t h e r o n e e x e r c is e s d o m i n i o n o v e r i t i n e x c l u s io n o f o r i n

d e f ia n c e o f p l a i n t if f ’s r ig h t s . S c h w a r t z v . H e a r n , 2 T e n n . C iv .A p p . 6 6 6 , 6 7 4 ( H ig g in s 1 9 1 2 ) .



            I t h a s b e e n h e ld t h a t w h e r e t h e r e i s a c o n v e r s io n o f a n o t h e r ’ s p r o p e r t y it i s n o t

n e c e s s a r y t o s h o w t h a t t h e o n e c o n v e r t i n g t h e p r o p e r t y r e c e iv e d t h e b e n e f i t o f i t , s in c e t h e

o n e c o n v e r t in g th e p r o p e r t y w o u l d b e lia b le t o t h e o w n e r e v e n if t h e p r o p e r t y w e r e

d e s tr o y e d o r if h e m a d e it p o s s ib le f o r a n o t h e r t o e n jo y th e b e n e f it s th e r e o f . I v e y v . U . S . ,

8 8 F . S u p p . 6 ( D . C . T e n n . 1 9 5 0 ) . P e r r y a ll e g e s t h a t A p p e l l e e s e x e r c is e d d o m i n i o n o v e r h i s

p r o p e r t y i n d e f i a n c e o f h i s r i g h t . P e r r y a ls o a ll e g e s h is p r o p e r t y w a s d a m a g e d w h i l e i n t h e

c o n tr o l o f A p p e lle e s .



            W ith r e g a r d t o d a m a g e s f o r th e w r o n g f u l d e te n tio n o f h i s p r o p e r ty , w e f e e l it i s

p o s s ib le th a t th e tr ia l c o u rt m is u n d e rs to o d th e f a c ts re g a r d in g th e d e te n tio n o f P e r r y ’s

t e l e v is io n . I n t h e o r d e r g r a n t i n g s u m m a r y ju d g m e n t , t h e t r i a l c o u r t n o t e d t h a t P e r r y f i l e d a



                                                                             7
g r i e v a n c e c o n c e r n i n g h i s t e l e v is io n a n d h i s t e l e v i s i o n w a s r e t u r n e d t o h i m           th e s a m e d a y

h e f ile d th e g r ie v a n c e . B a s e d u p o n o u r r e a d in g o f t h e f a c t s i n t h i s m a t t e r , t h i s i n t e r p r e t a t i o n

b y th e t r i a l c o u r t o v e r s im p l i f i e s t h e f a c t s p r e s e n t e d .



            B e g i n n i n g i n m i d - O c t o b e r , P e r r y f i l e d s e v e r a l r e q u e s t s f o r t h e r e t u r n o f h i s t e l e v is io n

s e t , a n d h i s r e q u e s t s w e n t u n a n s w e r e d . O n D e c e m b e r 4 , 1 9 9 7 , a f t e r t h i s la w s u it w a s f i l e d

b y P e r r y , h i s t e l e v i s i o n w a s lo c a t e d o n a “ c h a r i t y ” s h e lf i n t h e p r o p e r t y r o o m           o f th e p r is o n

a n d r e t u r n e d t o P e r r y . I t a p p e a r s t h a t h i s t e l e v is io n w a s in t h e p o s s e s s i o n o f a n o t h e r

i n m a t e d u r i n g a p o r t i o n o f t h e t i m e t h a t i t w a s o u t o f P e r r y ’s c o n t r o l .



            W h e n t h e t e l e v is io n s e t w a s r e t u r n e d t o P e r r y o n D e c e m b e r 4 , 1 9 9 7 , P e r r y n o t i c e d

d a m a g e t o t h e t e l e v is io n a n d a s k e d t h a t t h e t e l e v is io n b e r e t u r n e d t o t h e p r o p e r t y r o o m .

P e r r y r e q u e s te d t h e t e l e v is io n b e h e l d b y t h e p r o p e r t y r o o m                    u n til a p r is o n g r ie v a n c e

p r o c e d u r e w a s c o m p l e t e d . P e r r y a s s e r t s h e d id t h i s t o a v o id a n y a ll e g a t i o n s t h a t t h e

d a m a g e t o t h e t e l e v is io n o c c u r r e d w h i l e t h e t e l e v is io n w a s in h i s c o n t r o l . H i s g r i e v a n c e w a s

c o n c lu d e d    w ith     a   fin d in g     th a t m o n e ta ry        c o m p e n s a tio n       fo r p ro p e rty        lo s s i s     a   m a tte r

in a p p r o p r ia te to th e g r ie v a n c e p r o c e d u re .



            A f t e r t h i s d is p o s i t i o n o f h i s g r i e v a n c e , P e r r y m a d e s e v e r a l d o c u m e n t e d r e q u e s t s f o r

t h e r e t u r n o f h i s t e l e v is io n a n d t h e t e l e v is io n w a s n o t r e t u r n e d t o h i m . P e r r y w a s i n f o r m e d

t h e t e l e v is io n w o u l d n o t b e r e t u r n e d t o h i m u n t i l h i s la w s u it w a s c o m p l e t e d . O n J a n u a r y 2 6 ,

1 9 9 8 , P e r r y file d a n a m e n d e d c o m p la in t f o r d a m a g e s fo r t h e in ju r ie s to h is p ro p e r t y a n d

t h e c o n v e r s io n a n d / o r w r o n g f u l d e te n tio n o f h is p r o p e r ty . P e r r y a ls o a s s e r te d c la im s o f

r e t a lia t io n a n d e x to r t io n . O n J a n u a r y 3 0 , 1 9 9 8 , P e r r y file d a n o t h e r g r ie v a n c e f o r t h e r e t u r n

o f h i s t e l e v is io n a n d i t w a s u lt i m a t e l y r e t u r n e d t o h i m , o n F e b r u a r y 9 , 1 9 9 8 . T o s a y t h a t

P e r r y f i l e d a g r i e v a n c e a n d h i s t e l e v is io n w a s r e t u r n e d t h e s a m e d a y s i g n i f i c a n t l y o v e r l o o k s

o t h e r e v e n t s t h a t t r a n s p ir e d .



            W h i l e s t a t e o f f ic e r s a n d e m p l o y e e s a r e a b s o lu t e l y im m u n e f r o m               lia b ilit y fo r a c ts o r

o m is s io n s w ith in th e s c o p e o f th e ir o f f ic e o r e m p lo y m e n t, th e y a re n o t im m u n e f r o m lia b ility



                                                                               8
f o r w i l l f u l , m a l i c io u s , o r c r i m i n a l a c t s o r o m i s s i o n s o r f o r a c t s o r o m i s s i o n s d o n e f o r

p e r s o n a l g a in . T e n n . C o d e . A n n . 9 - 8 - 3 0 7 ( h ) . A c c o r d in g ly ,             if th e a c t s o r o m is s io n s o f

A p p e l l e e s i n d e t a i n i n g , d a m a g i n g , a n d e x e r c is in g d o m i n i o n o v e r P e r r y ’s p r o p e r t y w e r e

w i l l f u l , m a l i c io u s , o r c r i m i n a l , A p p e l l e e s c o u l d b e l i a b l e f o r d a m a g e s f o r t h e c o n v e r s io n

a n d / o r w r o n g f u l d e te n tio n o f P e r r y ’s p r o p e r ty a n d f o r a n y h a r m             to P e r r y ’s p r o p e r ty .



            P e r r y a lle g e s t h a t h is te le v is io n w a s c o n v e r te d a n d / o r d e ta in e d b y p r is o n o f f ic ia ls

i n r e t a l i a t i o n f o r p r e v io u s la w s u it s f i l e d b y P e r r y a n d u s e d a s l e v e r a g e i n a n a t t e m p t t o

c o e r c e P e r r y t o d r o p t h i s la w s u it . P e r r y c o n t e n d s t h a t h i s T D O C n u m b e r w a s s c r a t c h e d o f f

o f h is te le v is io n b y A p p e lle e s a n d h is te le v is io n w a s g iv e n to a n o th e r in m a t e b y A p p e lle e s .

P e r r y f u r t h e r a l l e g e s i n c i d e n t s i n w h i c h A p p e l l e e s in f o r m e d P e r r y h is t e l e v is io n w o u l d n o t

b e   r e t u r n e d to h im         a n d in s tr u c te d P e r r y to s to p f ilin g r e q u e s ts fo r t h e r e t u r n o f h is

t e l e v is io n , i n c lu d i n g o n e i n c id e n t w h e r e r a c ia l s lu r s w e r e u s e d t o w a r d s P e r r y b y A p p e l l e e

B o y d . P e r r y ’s c l a i m s o f e x t o r t i o n a n d r e t a l i a t i o n , w h i l e n o t i n d e p e n d e n t l y a c t i o n a b l e , a r e

r e l e v a n t t o t h e w i l l f u l , m a l i c io u s , o r c r i m i n a l n a t u r e o f t h e a c t s a n d o m i s s i o n s o f A p p e l l e e s .



            F o r t h e r e a s o n s n o t e d h e r e in a b o v e , w e f in d t h a t t h e r e a r e g e n u in e is s u e s o f

m a t e r ia l f a c t w h ic h s h o u ld b e d e te r m in e d in th e tr ia l c o u rt . W e h o ld th a t th e tr ia l c o u rt e r r e d

i n g r a n t i n g s u m m a r y j u d g m e n t o n t h e i s s u e s o f c o n v e r s io n o f p r o p e r t y , w r o n g f u l d e t e n t i o n

o f p r o p e r t y , a n d in ju r y to p r o p e r t y .




                                                                 IV . C o n c lu s io n



            T h e j u d g m e n t o f t h e t r i a l c o u r t i s h e r e b y a f f i r m e d i n p a r t , r e v e r s e d in p a r t , a n d

r e m a n d e d f o r f u r t h e r p r o c e e d in g s c o n s is t e n t w i t h t h i s o p in i o n . C o s t s o f t h i s a p p e a l a r e

t a x e d t o A p p e l l e e s , f o r w h i c h e x e c u t i o n m a y is s u e i f n e c e s s a r y .




                                                                                                 H IG H E R S , J .

                                                                              9
C O N C U R :




F A R M E R , J .




L IL L A R D , J .




                     1 0